PER CURIAM.
Nippon Carbide Industries, Inc. (NCI) appeals an order rejecting its bid protest relating to a bid on reflective sheeting. Though NCI was the apparent low bidder, the Florida Department of Transportation concluded the bid was non-responsive because the bid did not meet the specifications of the Department’s invitation to bid. NCI filed a bid protest and sought a formal administrative hearing. Based on the evidence adduced at hearing, the administrative law judge concluded that NCI did not meet its burden of “demonstrating that the proposed agency action is ‘clearly erroneous, contrary to competition, arbitrary, or capricious.’ ” See § 120.57(3)(f), Fla. Stat. (Supp.1998); see also GTECH Corp. v. State, Dep’t of the Lottery, 737 So.2d 615, 619 (Fla. 1st DCA 1999). Because competent substantial evidence supports the administrative law judge’s findings, we affirm. See State Contracting and Eng’g Corp. v. Department of Transp., 709 So.2d 607, 609 (Fla. 1st DCA 1998); Hubbard Constr. Co. v. Department of Transp., 642 So.2d 1192, 1192 (Fla. 1st DCA 1994).
AFFIRMED.
MINER, KAHN and BROWNING, JJ., CONCUR.